UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6385


JAMES DARNELL SCOTT,

                Plaintiff - Appellant,

          v.

GERALDINE MIRO, Responsible Authority for Policy PS-10.08;
WILLIAM R. BYARS, JR., South Carolina Department of
Corrections Director,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:11-cv-03169-RBH)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Darnell Scott, Appellant Pro Se.        Jocelyn Newman,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Darnell Scott appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.        We   have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for   the    reasons    stated   by    the    district      court.

Scott v. Miro, No. 0:11-cv-03169-RBH (D.S.C. Feb. 27, 2014).                     We

dispense      with    oral   argument    because      the    facts    and     legal

contentions     are    adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2